Case 2:15-cv-08233-R-JC Document 124 Filed 11/19/18 Page 1 of 5 Page ID #:5917



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                    REPLY IN SUPPORT OF
 13       vs.                                DEFENDANTS’ MOTION IN LIMINE
                                             NO. 3 TO EXCLUDE EVIDENCE
 14   IronMag Labs, LLC, a Nevada Limited AND ARGUMENT THAT
      Liability Company, Robert DiMaggio, an DEFENDANTS FALSELY
 15   individual, and DOES 1 through 10,     ADVERTISED OSTA RX AND
      inclusive,                             SUPER DMZ 4.0 BY LABELING
 16                                          THEM “DIETARY SUPPLEMENTS”
                   Defendants.
 17                                          Motion 3 of 6
 18                                         Hearing:
                                            Date:                December 3, 2018
 19                                         Time:                10:00 a.m.
                                            Courtroom:           880
 20
                                            Date Action Filed:   October 21, 2015
 21                                         Discov. Cutoff:      October 15, 2018
                                            Pretrial Conf.:      November 26, 2018
 22                                         Trial Date:          December 4, 2018
 23
 24
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                    DFS’ REPLY IN SUPPORT OF MOTION IN
      2530/101901-0006
                                                                               LIMINE NO. 3
      13096770.2 a11/19/18                                       Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 124 Filed 11/19/18 Page 2 of 5 Page ID #:5918



  1                          MEMORANDUM OF POINTS AND AUTHORITIES
  2             Defendants IronMag Labs, LLC (“IronMag Labs”) and Robert DiMaggio
  3 (“DiMaggio”) submit this reply in support of their Motion in Limine No. 3 for an
  4 Order excluding evidence and argument that Defendants falsely advertised IronMag
  5 Labs’ products OSTA RX and Super DMZ 4.0 by labeling them “dietary
  6 supplements” when those products did not qualify as “dietary supplements” under
  7 the definitions and parameters of the Food, Drug & Cosmetic Act (“FDCA”).
  8             Contrary to Plaintiff’s argument, Defendants clearly described what the
  9 Motion seeks to exclude — any evidence or argument that Defendants’ labeling of
 10 OSTA RX and Super DMZ 4.0 as “dietary supplements” before the FDA’s
 11 October 23, 2017 warning letter on Super DMZ 4.0 constituted false advertising.
 12 For example, Plaintiff alleges in paragraph 1 of its Complaint: “Defendants have
 13 misbranded OSTA RX and Super DMZ as a ‘dietary supplements’. . .” Plaintiff’s
 14 designated expert Benjamin England states in part in his report, “I understand that
 15 one of the Plaintiff’s claims in this case is that Defendants have made and are
 16 making unlawful false and misleading statements by referring to OSTA RX and
 17 Super DMZ 4.0 as ‘dietary supplements’. . . ” Dkt no. 44-34, ¶ 25. He further
 18 states, “FDA charged Super DMZ 4.0 as violating the FDCA because its label
 19 declares it to be a dietary supplement . . . .” Id., ¶ 34. The entire purpose of
 20 Plaintiff designating Mr. England (a regulatory lawyer) is to have him offer
 21 testimony about the FDCA and its application to OSTA RX and Super DMZ 4.0.
 22 Plaintiff has demonstrated, and indeed expressly stated, it seeks to argue and offer
 23 evidence Defendants falsely advertised OSTA RX or Super DMZ 4.0 by labeling
 24 them dietary supplements.
 25             Plaintiff, however, does not refute the key events or respond to the directly
 26 applicable case law cited in the Motion. Specifically, Plaintiff does not dispute that
 27 during the time period IronMag Labs allegedly mislabeled OTSA RX or Super
 28 DMZ 4.0 as dietary supplements (about 2012 through mid-2016), the FDA had not
                                                              DFS’ REPLY IN SUPPORT OF MOTION IN
      2530/101901-0006
                                                                                         LIMINE NO. 3
      13096770.2 a11/19/18                         -1-                     Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 124 Filed 11/19/18 Page 3 of 5 Page ID #:5919



  1 made an administrative determination on the application of the FDCA to products
  2 containing SARMs. This Court dismissed Plaintiff’s October 2015 Complaint
  3 without prejudice under the primary jurisdiction doctrine in April 2016 pending
  4 FDA administrative findings or action on Ostarine and SARMs. Dkt No. 21.
  5 IronMag Labs stopped advertising and selling OSTA RX and Super DMZ on its
  6 own (without FDA order or action) later in 2016. Not until late October 2017, while
  7 this case was on appeal, did the FDA issue a warning letter to Defendants asserting a
  8 position on IronMag Labs’ advertising Super DMZ as a dietary supplement. And
  9 Plaintiff has recently produced documents (only produced within the last few days
 10 after the Court ordered production) in which Plaintiff inherently admits that before
 11 the FDA’s October 2017 warning letters, the FDA had not taken an administrative
 12 position on the advertising or sale of SARMs. Until the FDA made that preliminary
 13 determination in October 2017 as to IronMag Labs’ former product Super DMZ 4.0,
 14 Defendants’ labeling OSTA RX and Super DMZ 4.0 “dietary supplements”
 15 constituted statements of opinion on the interpretation and application of FDCA,
 16 which are not actionable by Plaintiff under a false advertising claim. Coastal
 17 Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725 (9th Cir. 1999); 21
 18 U.S.C. § 337(a); PhotoMedex, Inc. v. Irwin, 601 F.3d 919, 924 (9th Cir. 2010).
 19             Plaintiff argues that DiMaggio admitted at deposition that “he knew Ostarine
 20 was not a dietary supplement” in October 21, 2015 when this lawsuit was filed
 21 because the complaint alleged the FDA had taken a position on Ostarine.
 22 (Opposition, p. 2:14-16.) However, the quoted deposition testimony does not
 23 support that argument. Moreover, allegations in an unverified complaint do not
 24 constitute evidence, and certainly do not constitute a final determination by the
 25 FDA. Indeed, even the October 2017 warning letter from the FDA does not
 26 constitute a final administrative determination by the FDA. FDA Regulatory
 27 Procedures Manual, §§ 4-1-1 (March 2017) (A warning letter is “informal and
 28 advisory”); see Perez v. Nidek Co., 711 F.3d 1109, 1120 (9th Cir. 2013) (FDA
                                                            DFS’ REPLY IN SUPPORT OF MOTION IN
      2530/101901-0006
                                                                                       LIMINE NO. 3
      13096770.2 a11/19/18                        -2-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 124 Filed 11/19/18 Page 4 of 5 Page ID #:5920



  1 warning letters did not constitute “final action”); Biotics Research Corp. v. Heckler,
  2 710 F.2d 1375, 1377-78 (9th Cir. 1983) (rejecting contention that “such a letter
  3 constitutes a final agency determination as to the status of their products”); 21
  4 C.F.R. § 10.65, subdiv. (a) (explaining that in correspondence between the FDA and
  5 “interested persons,” FDA correspondence does not constitute “final administrative
  6 action”).
  7             Plaintiff’s only other argument is that DiMaggio “still sells SARMs as dietary
  8 supplements on his website MA Supps.” Opposition, p. 3:11-13. This allegation is
  9 based solely on a conclusory declaration by Plaintiff’s counsel Robert Tauler, who
 10 lays no foundation for purporting to know whether DiMaggio has any involvement
 11 with MA Supps (or MA Labs).1 The evidence in this action on MA Supps (from
 12 DiMaggio’s deposition), which Plaintiff’s counsel omitted from his declaration and
 13 fails to even reference, is that MA Labs was a company owned and controlled by a
 14 non-party who had full control over the products being created and sold by MA
 15 Labs, and was not DiMaggio’s company or products. In addition to MA Labs not
 16 being DiMaggio’s company, his products, or his website, the one substance Plaintiff
 17 references – MK-677 (or Ibutamoren) is not a SARM according to Plaintiff’s own
 18 expert Dr. Francis Perry Wilson (as briefed in Defendants’ Reply in support of their
 19 Motion for Summary Judgment). Plaintiff’s own evidence shows counsel’s
 20 statement that DiMaggio “still sells SARMs as dietary supplements on his website
 21 MA Supps” is not true.
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27
      1
 28     The website address appears to be MS Supps but the products have the branding
      MA Labs and the asserted website pages use the company name MA Labs.
                                                            DFS’ REPLY IN SUPPORT OF MOTION IN
      2530/101901-0006
                                                                                       LIMINE NO. 3
      13096770.2 a11/19/18                        -3-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 124 Filed 11/19/18 Page 5 of 5 Page ID #:5921



  1             Plaintiff fails to rebut the legal or factual foundation for Defendants’ Motion
  2 in Limine No. 3, and Defendants respectfully request the Court grant that Motion.
  3 Dated: November 19, 2018                        RUTAN & TUCKER, LLP
  4
                                                    By: /s/ Damon Mircheff
  5                                                     Damon D. Mircheff
                                                        Attorneys for Defendants
  6                                                     IronMag Labs, LLC and Robert
                                                        DiMaggio
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              DFS’ REPLY IN SUPPORT OF MOTION IN
      2530/101901-0006
                                                                                         LIMINE NO. 3
      13096770.2 a11/19/18                         -4-                     Case no. 2:15-cv-08233-R-JC
